EXAMINER'S COMMENTS 
Allowable Subject Matter
Claims 1-5 and 7 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitation of, “a first cushioning packaging material having a U-shape; a second cushioning packaging material disposed above the first cushioning packaging material such that an opened upper side and both opened lateral sides of the first cushioning packaging material can be covered by the second cushioning packaging material; and a strap surrounding both side surfaces and a bottom surface of the first cushioning packaging material and a top surface of the second cushioning packaging material while the opened upper side and both opened lateral sides of the first cushioning packaging material are covered by the second cushioning packaging material, each of the first cushioning packaging material and the second cushioning packaging material comprising” in combination as claimed in claim 1 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, the prior art of Liao et al. (US 8,714,356) discloses a cushioning packaging material 10 comprising: a cushioning portion 10 provided with a plurality of air pockets 12; an accommodating pocket (pocket formed by 10, see fig.2) formed by deforming a portion of the cushioning portion 10 provided at one end portion in a longitudinal direction of the cushioning portion and including a storage space (storage space .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735